COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Rosehurst Homeowners Association v. Hughes Natural Gas, Inc. and
                         Real Provencher

Appellate case number:   01-14-00601-CV

Trial court case number: 980,933

Trial court:             Co Civil Ct at Law No 2 of Harris County

        Appellees Hughes Natural Gas, Inc. and Real Provencher filed an unopposed motion to
reset oral argument in this cause. Oral argument was originally scheduled for April 28, 2015.
       We grant the Appellees’ unopposed motion to reset oral argument. Oral argument will be
rescheduled and an amended submission notice will be sent to the parties.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: April 14, 2015